Case 4:20-cv-00068-RWS-CMC Document 89-20 Filed 05/05/20 Page 1 of 1 PageID #: 2456




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION



   JUAN LOZADA-LEONI,                                    §

   Plaintiff,                                            §

                                                         §

   v.                                                    §                       Civil Action No.

                                                         §               4:20-cv-00068-RWS-CMC

   MONEYGRAM INTERNATIONAL, INC., and §

   MONEYGRAM PAYMENT SYSTEMS, INC.                       §

    Defendants.                                          §




                                                 ORDER

           The Court has considered Defendant MoneyGram International, Inc.’s Motion for

   Summary Judgment and Plaintiff’s Juan Lozada-Leoni’s Response, and additional responses or

   replies, and is otherwise fully advised. The Court finds that for each and all of the reasons set

   forth therein, the Defendant’s Motion should be and hereby is DENIED.

           It is therefore ORDERED that Defendant MoneyGram International, Inc.’s Motion for

   Summary Judgment is DENIED.

           SO ORDERED.




   ORDER                                                                                    Page 1 of 1
